Case 2:21-cv-00163-RAJ-DEM Document1 Filed 03/29/21 Page 1 of 5 PagelD# 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

NORFOLK DEVISION

MEGAN JONCAS,

Plaintiff,

v. Civil Action No. 2:21¢cv163
RAFIQUE THOMPSON, Circuit Court for the City of
Suffolk, Virginia

AND Case No. CL-21-599
WERNER ENTERPRISES, INC.,

Defendants.

NOTICE OF REMOVAL

 

PLEASE TAKE NOTICE that Defendant Werner Enterprises, Inc. (“Werner”)
respectfully files this Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, to
remove to the United States District Court for the Eastern District of Virginia an action initiated
against them in the Circuit Court for the City of Suffolk, Virginia. Removal of this action is
based on the following:

1, On March 4, 2021, Plaintiff Megan Joncas filed a civil action against defendants
Rafique Thompson and Werer in the Circuit Court for the City of Suffolk, Virginia, case
number CL-21-599 (hereinafter “State Court Action’). In accordance with 28 U.S.C. § 1446(a), a
true and correct copy of all process, pleadings and orders served upon Werner Enterprises in the
State Court Action is attached to this Notice of Removal as Exhibit A and incorporated herein
by reference.

2. The Complaint in the State Court Action asserts negligence claims against the

defendants arising from a motor vehicle accident at the intersection of Chappell Drive and

1-1761218.]
Case 2:21-cv-00163-RAJ-DEM Document1 Filed 03/29/21 Page 2 of 5 PagelD# 2

Holland Road in Suffolk, Virginia. (Ex. A, Compl.)

3. Werner was first served with process and the Complaint in the State Court Action
on March 12, 2021. This Notice of Removal is timely because it is filed within thirty (30) days of
Werner’s receipt of service of process and the Complaint in the State Court Action. 28 U.S.C. §
1446(b).

4, The Eastern District of Virginia, Norfolk Division, is the federal district
embracing the City of Suffolk, Virginia, where the State Court Action was originally filed. 28
U.S.C. § 127(a). Thus, venue is proper in this District. 28 U.S.C. § 1441 (a).

BASIS FOR REMOVAL - DIVERSITY JURISDICTION

5. The State Court Action is removable under 28 U.S.C. § 1332(a}. The Court has
subject matter jurisdiction over the State Court Action because it is between citizens of different
states and the amount in controversy exceeds $75,000.00 and arises under the laws of the United
States. 28 U.S.C. §1332(a).

6. A corporation is a citizen of its state of incorporation and the state where its
principal place of business is located. 28 U.S.C. § 1332(c)(1). For cases removed based on
diversity jurisdiction, diversity is measured both when the state-court action is commenced, and
when the state-court action is removed. Rowland v. Patterson, 882 F.2d 97, 99 (4th Cir. 1989)
(en banc) (explaining that “diversity must have existed both at the time the action was originally
commenced in state court and at the time of filing the petition for removal” (citing 14A Charles
A. Wright et al., Federal Practice and Procedure § 3723, at 311-14 (1985))).

7. Werner is now, and was at the time of the filing of the Complaint, a corporation

organized under the laws of Nebraska with its principal place of business in Omaha, Nebraska.

[-1761218.1
Case 2:21-cv-00163-RAJ-DEM Document1 Filed 03/29/21 Page 3 of 5 PagelD# 3

8. Defendants who are not served may be ignored, both for jurisdictional purposes
and for the purpose of requiring their jomder in the notice of removal. Werner, nonetheless, notes
that the unserved defendant, Mr. Thompson, is not a resident of the Commonwealth of Virginia.
Mr. Thompson is now, and was at the time of filing of the Complaint, a resident of the State of
Florida.

9, Collectively, defendants are now, and were at the time of the filing of the
Complaint, citizens of Florida and Nebraska.

10. On information and belief, plaintiff is now, and was at the time of the filing of the
Complaint, a citizen of the Commonwealth of Virginia.

12. In view of the allegations in plaintiff's Complaint, Werner is informed and
believes that the amount in controversy in this case, exclusive of interest and costs, exceeds
$75,000.00 and thus satisfies the amount in controversy specified in 28 U.S.C. § 1332(a).
Plaintiff's Complaint requests judgment against all defendants in the amount of $3,750,000.00.
(Ex. A, Compl.)

13. If any question arises regarding the propriety of the removal of this action,
Werner respectfully requests the opportunity to conduct jurisdictional discovery (if necessary),
file a brief, and present oral argument to confirm that this Court has jurisdiction and that this case
has been properly removed.

NOTICE

14. In accordance with 28 U.S.C, § 1446(d), prompt written notice of the filing of this

Notice of Removal is being given to all other parties, and a true and correct copy of the Notice of

Removal is being filed with the Circuit Court for the City of Suffolk, Virginia.

I-£761218.1
Case 2:21-cv-00163-RAJ-DEM Document1 Filed 03/29/21 Page 4 of 5 PagelD# 4

CONSENT

15. Defendants who are not served may be ignored, both for jurisdictional purposes
and for the purpose of requiring their joinder in the notice of removal.

WHEREFORE, Werner, by counsel, respectfully prays that the State Court Action be
removed from the Circuit Court for the City of Suffolk, Virginia, to the United States District
Court for the Eastern District of Virginia, in accordance with 28 U.S.C. § 1441, and for such
further legal, equitable, or other relief that the Court deems just and proper.

This the 29th day of March, 2021.
Respectfully submitted,

WERNER ENTERPRISES, INC.,

By:_/s/

Joseph P. Moriarty (VSB No. 68465)
Paris H. Thompson, II (VSB No. 93809)
WILLCOX & SAVAGE, P.C.

Wells Fargo Center

440 Monticello Avenue, Suite 2200
Norfolk, Virginia 23510-2243
Telephone: (757) 628-5500

Facsimile: (757) 628-5566

jmoriarty@éwilsav.com
pthompson@wilsav.com

Counsel for Defendant
Werner Enterprises, Inc.

1-1761218.t
Case 2:21-cv-00163-RAJ-DEM Document1 Filed 03/29/21 Page 5 of 5 PagelD# 5

CERTIFICATE OF SERVICE

I hereby certify that on this 29th day of March, 2021, I electronically filed the foregoing
with the Clerk of the court using the CM/ECF system, which will send notification of such filing
to all counsel of record.

Colin P. O’Dawe, Esq.
Kalfus & Nachman, P.C.

870 N. Military Highway, Suite 300
Norfolk, Virginia 23502
Telephone: 757-461-4900
Facsimile: 757-461-1518

cpo@knlegal.com
Counsel for Plaintiff

By: is}
Joseph P. Moriarty (VSB No. 68465)
Paris H. Thompson, III] (VSB No. 93809)
WILLCOX & SAVAGE, P.C.
Wells Fargo Center
440 Monticello Avenue, Suite 2200
Norfolk, Virginia 23510-2243
Telephone: (757) 628-5500
Facsimile: (757) 628-5566

jmoriarty@wilsav.com

pthompson@wilsav.com
Counsel for Defendant

Werner Enterprises, Inc.

1-1761218.1
